DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
As requested in the submission, claims 1 and 8 have amended, and claims 1-17 are pending in the instant application, of which claims 3-5 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 and 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over GT USA Organic Cotton Elastic Bandage Wrap (“Golden Touch LLC”) in view of U.S. Patent No. 3,596,657 (“Eidus”)
As regard claim 1, Golden Touch LLC discloses an organic cotton elastic compression bandage wrap that substantially discloses Applicant’s presently claimed invention.    More specifically, Golden Touch LLC discloses a medical device (constituted by an organic cotton elastic bandage wrap) comprising an elastic material (note the disclosure of the organic elastic bandage wrap on page 1).  The elastic bandage wrap is for treatment of injuries, sprains, stabilizing, muscle and joint strains, wounds, swelling aches and pains (see page 3).  Golden Touch LLC fails to disclose that at least a portion of said elastic material comprises comprising a thermally conductive fabric, wherein the thermally conductive fabric is present in the elastic material in sufficient amount to render the elastic material as a whole conductive.
Eidus discloses a thermally conductive surgical dressing comprising yarns having a plurality of fiber strands impregnated with thermally conductive metallic particles (col. 2, lines 26-29). The thermally conductive metallic particles improves thermal characteristics of the dressing by providing excellent thermal conductivity to facilitate cooling or heat treatment to the body area while bandaged and provides even distribution of heat transfer over the area in contact with the dressing (see the Abstract and col. 1, lines 57-63).
In view of Eidus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the bandage of Golden Touch LLC by adding thermally conductive metallic particles to its fibers strands to provide thermal conductivity to facilitate cooling or heat treatment to the body area while bandaged and to provide even distribution of heat transfer over the area in contact with the dressing.
As regards claim 2, modified Golden Touch LLC discloses the device of claim 1, wherein said medical device is selected from the group consisting of a compression bandage, a wrap, a brace, a sleeve, a legging, or a sock (Golden Touch LLC discloses a compression bandage, see page 1).
As regards claim 3, modified Golden Touch LLC discloses the device of claim 2, wherein said compression bandage is an elastic bandage (note the disclosure of an organic cotton elastic bandage wrap on page 1).
As regards claim 6, modified Golden Touch LLC discloses the device of claim 1, wherein said thermally conductive fabric comprises a thermal conductor integrated into the material or the device or in a coating (constituted by the thermally conductive metallic particles integrated into the strands of the bandage).
As regards claim 7, modified Golden Touch LLC discloses the device of claim 6, wherein said thermal conductor comprises a metal (note the rejection of claim 1, which discloses the particles are metallic).
As regards claim 9, modified Golden Touch LLC discloses the device of claim 6 wherein all of said medical device comprises a thermally conductive fabric (the strands/yarns/fibers of the bandage are integrated with thermally conductive metallic particles, thereby creating a thermally conductive fabric in the form of a bandage).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden Touch LLC  in view of Eidus as applied to claim 1, and in further view of U.S. Patent No.10,285,867 (“Rapp et al.”).
As regards claim 10, Golden Torch LLC discloses the device of claim 1, except wherein said device further comprises a sensor configured to detect pressure or temperature of a body part.  However, Rapp et al. teaches it is known to provide an elastic compression bandage (5) with a  pressure sensor in order to indicate the amount of pressure applied by and/or the pressure gradient created by, the applied bandage at various locations along its length when the bandage is applied to a limb or other extremity, see the Abstract, col. 7, lines 29-31 and col 8, lines 39-42).
In view of Rapp et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided modified Golden Touch LLC with sensors in order to achieve the predictable result of indicating the amount of pressure applied by and/or the pressure gradient created by, the applied bandage at various locations along its length when the bandage is applied to a limb or other extremity.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden Touch LLC  in view of Eidus as applied to claim 1, and in further view of U.S. Patent No. 4,669,476 (“Gordon et al.”).  
As regards claim 11, modified Golden Touch LLC discloses the device of claim 1 but fails to disclose a cooling component which creates a system.  Gordon et al., however, teaches it is known to provide a system comprising a compression bandage (10) and the application of cold therapy (refrigeratable pack 14, see the Title, Abstract, col. 2, lines 53-60) in order to treat acute injuries by reducing edema.
As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing the present invention to have added the use of cold therapy with use of the modified compression dressing of Golden Touch LLC, thereby forming a system, in order to achieve the predictable result of injury management by reducing edema.
As regards claim 13, modified Golden Touch LLC discloses the system of claim 11, wherein said cooling component comprises a chemical cooling material or ice (the pack comprises polypropylene glycol, see col. 3, lines 37-42).

Claims 1, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,669,476 (“Gordon et al.”) in view of Eidus as evidenced by ACE. 
As regards claim 1, Gordon et al. discloses cold application and compressive bandage that substantially discloses Applicant’s presently claimed invention. More specifically, Gordan et al. discloses a medical device (constituted by bandage 10, for example an ACE bandage) comprising an elastic material (elastic material 12).  Gordon et al. fails to disclose that at least a portion of said elastic material comprises comprising a thermally conductive fabric, wherein the thermally conductive fabric is present in the elastic material in sufficient amount to render the elastic material as a whole conductive.
It must be noted that ACE® brand elastic bandages are constructed from cotton, polyester and synthetic rubber, as evidenced by ACE elastic bandage with hook closure.
Eidus discloses a thermally conductive surgical dressing comprising yarns having a plurality of fiber strands impregnated with thermally conductive metallic particles (col. 2, lines 26-29). The thermally conductive metallic particles improves thermal characteristics of the dressing by providing excellent thermal conductivity to facilitate cooling or heat treatment to the body area while bandaged and provides even distribution of heat transfer over the area in contact with the dressing (see the Abstract and col. 1, lines 57-63).
In view of Eidus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the bandage of Gordon et al. by adding thermally conductive metallic particles to its fibers strands to provide thermal conductivity to facilitate cooling or heat treatment to the body area while bandaged and to provide even distribution of heat transfer over the area in contact with the dressing.
As regards claim 11, modified Gordon et al. discloses a system, comprising: a) the device of claim 1; and b) a cooling component (refrigeratable pack 14).
As regards claim 14, modified Gordon et al. discloses a method of cooling a body part (constituted by a portion of user’s body for example a leg, see the abstract and col. 4, lines 43-45), comprising: contacting said body part (constituted by wrapping the leg with bandage 10 comprising cold pack 14) with the system of claim 11 under conditions such that said body part is cooled (see col. 4, lines 43-49).
As regards claim 15, modified Gordon et al. discloses the method of claim 14, wherein said body part is a joint or limb (the body part is a limb, see Fig. 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden Touch LLC in view of Eidus and Golden et al. as applied to claim 11 above, and in further view of WO 2017/120682 (“Davidson et al.”).
As regards claim 12, modified Golden Touch LLL discloses the system of claim 11, wherein except wherein said device further comprises a sensor configured to detect pressure or temperature of a body part, and wherein said system further comprises an electronic component configured to receive information from said sensor and display or transmit said information.
Davidson et al., however, teaches a compression wrap (200, see Figs. 1A-1C or compression wrap 300 which is similar to compression wrap 200, see para.[0125]).  The compression wrap comprises a backing member (210) constructed from Rayon, Nylon or Spandex, (see para. [0109], lines 1-11. Davidson et al. further discloses the compression wrap comprises a sensor (pressure sensor 360 or temperature sensor 370) configured to detect pressure or temperature of body part  to monitor one or more physiological and biomechanical parameters of the user of the compression device (see paras. [0112], lines 1-7 and [0113]).  Also disclosed is that the sensor output may be transmitted to a receiver for display or further processing (see para. [0114]).
In view of Davidson et al., it would have been obvious to one of ordinary skill in the art to have provided the modified device of Golden Touch LLC with temperature and/or pressure sensors in order to monitor one or more physiological and biomechanical parameters of the user of the compression wrap and further obvious to transmit the sensor output to a receiver for display or further processing.

Claims 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Eidus as applied to claim 1 above, and in further view of Davidson et al.
As regards claim 8, modified Gordon et al. discloses the device of claim 1, except wherein said thermally conductive fabric has a thermal conductivity of 1-100 watt/mK or greater.  However, Davison et al. discloses a compression wrap (100) having a thermal conductivity selected to be in the range of about 4.0 to 6.0 Watts per meter Kelvin (see page 18, lines 2-4).
The general concept of providing a thermally conductive bandage/fabric  with a certain thermal conductivity fails within the realm of common knowledge as optimization of a result effective variable since the thermally conductive fabric of modified Gordon et al. can be heated or cooled depending upon the thermal property to be imparted to a user, and one having ordinary skill in the art, in view of Davison et al., would have been motivated to use materials to impart a thermal conductivity in the range of about 4.0 to 6.0 Watts per meter Kelvin, which lies inside Applicants claimed range, absent a critical teaching and/or a showing of unexpected results derived from selecting the thermal conductivity of the fabric to be 1-100 watt/mK.
Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As regards claims 16 and 17, modified Gordon et al. discloses the device of claim 1, except wherein at least a portion of said elastic material comprises an insulating material and wherein the insulating material comprises rayon.
However, Davidson et al. teaches it is known to construct compression bandages from materials known insulating materials such as rayon, spandex and nylon (see para. [0109]). Applicant is reminded that MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
As such, in view of Davidson et al., it would have been obvious to one having ordinary skill in the art to have selected rayon, a known insulating material, as the material for constructing the elastic bandage of Davidson et al. since it is known as material in constructing compression bandages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786